— Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered January 21, 1988, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court improperly allowed into evidence inadmissible hearsay testimony by one of the People’s witnesses is flatly contradicted by the record, which reveals that the court sustained objections each time the witness presented the challenged testimony. The defendant did not ask for any additional curative instruction nor did he move for a mistrial with regard to the alleged improper testimony (see, People v Medina, 53 NY2d 951; People v Dawson, 50 NY2d 311).
The defendant’s objection to the trial court’s allegedly unbalanced marshaling of the evidence is unpreserved for appellate review since he raised no objection to the marshaling at the trial (see, People v Beaumont, 170 AD2d 513; People v Foster, 164 AD2d 894). We decline to address the issue in the exercise of our interest of justice jurisdiction.
We have considered the contentions set forth in the defen*740dant’s supplemental pro se brief and find them to be without merit.
We have not considered the "supplemental brief’ submitted on behalf of the defendant by a paralegal of the "NAACP Prison Program”, inasmuch as that individual is not the defendant’s attorney and has no authority to submit papers on this appeal (see, People v Chapnick, 114 AD2d 421). Insofar as it is claimed that the brief is in the nature of an amicus curiae submission, we note that no permission to file such a brief was ever requested or granted as required by the rules of this court (see, 22 NYCRR 670.11 [a]). Thompson, J. P., Sullivan, Harwood and Balletta, JJ., concur.